Case 20-32167 Document 67-1 Filed in TXSB on 05/20/20 Page 1 of 4




                     EXHIBIT A

      Letter Agreement with Alexander Nickolatos
                 Case 20-32167 Document 67-1 Filed in TXSB on 05/20/20 Page 2 of 4




April 15, 2020

Alexander Nickolatos
1773 Westborough Dr, Suite 110
Katy, Texas 77449

Re:      Amended and Restated Terms of Employment for Alexander Nickolatos

Dear Alexander,

    As you are aware, Eco-Stim Energy Solutions, Inc. (the “Company”) is undergoing significant
changes. Following discussions with legal counsel and based on the advice of such counsel, the
Board of Directors of the Company determined it would be in the best interests of the Company’s
creditors and other stakeholders to amend your Employment Agreement, originally dated April 1,
2017 and amended on March 18, 2020, in an effort to (i) reduce personnel costs; (ii) reduce
administrative costs; and (iii) ensure the Company is managed in such a way that maximizes value
for the stakeholders. All modifications to your Employment Agreement will commence March 1,
2020 (the “Effective Date”).

    To accommodate these changes and to incentivize you to take on duties not contemplated by
the April 1, 2017 employment arrangement with the Company, the Board of Directors of the
Company have modified the terms of your employment as follows, subject to your acceptance:

•     Your position title as Chief Executive Officer will remain intact as long as the Agreement is in
      place and has not been terminated;
•     All compensation paid to you since March 1, 2020 pursuant to this Agreement is considered          Formatted: Font: (Default) Times New Roman, 12 pt
      fully earned;                                                                                      Formatted: Font: (Default) Times New Roman, 12 pt
•     All Post-Petition compensation paid to you prior to the Effective Date is considered fully
      earned;
•     As compensation for the services provided, you will receive a $40,000 monthly salary,
      which includes $25,000 for your base salary, effective March 1, 2020, payable semi-
      monthly, for a period from March 1, 2020 and ending June 16, 2020 (the “Termination
      Date”), subject to applicable federal withholding.
•     On the Termination Date, an extension of the employment arrangement may be discussed
      between the interested parties at the Termination Date. Neither party, however, is obligated
      to enter any extension of this letter agreement or any other terms which may be
      contemplated or considered by the parties;
•     Accrued vacation will be paid up to the priority amount of $13,650 permitted by the U.S.
      Bankruptcy Code, and the Company will request the authority for such payment;
•     The Company will request the approval from the Court of this incentive retention agreement, as
      amended;
•     COBRA of $2,500 per month shall be provided directly paid to Cobra by the Bankruptcy
      Estate for no more than four (4) months after your employment with the Company
      terminates. In the event that you are hired before the end of (4) four months by another
      company that offers insurance, you are required to accept the insurance offered and the
      Company/Debtor will no longer be obligated to pay for COBRA; and
               Case 20-32167 Document 67-1 Filed in TXSB on 05/20/20 Page 3 of 4




•   Should termination of this letter agreement occur for any reason prior to the end of the Term,
    the compensation and direct payment of COBRA payments to be paid under this letter
    agreement that has not already been paid ($140,000 in t o t a l n monthly salary (less what
    has already been paid since March 1, 2020) and
•   $10,000 in COBRA subject to the limitations as provided herein) shall be your exclusive          Formatted: Space Before: 1 pt, Line spacing: Multiple
                                                                                                     1.06 li, Bulleted + Level: 1 + Aligned at: 0.08" + Indent at:
    remedy.                                                                                          0.33", Tab stops: 0.33", Left

   This letter agreement contains the entire agreement of the parties and there are no other
promises or conditions in any other agreement whether oral or written. This letter agreement

                                            Page 1 of 2
             Case 20-32167 Document 67-1 Filed in TXSB on 05/20/20 Page 4 of 4




                            l
supersedes any prior wrin or oral agreements between the parties. This letter agreement shall
be governed by the Iaws o the State ofTexas.

     Please respond within  f8    hours from the date specified in this letter agreement. By signing
this letter, you are accepting the terms and conditions of this offer. Please contact Brian Stewart
at (832) 465-5616 with   any    questions. Please retain a copy of this letter for your records, and the
original will be placed your employment file.




                  hairma     I
                             I
Please sign below to accept and agree to the terms of employment described above:




                                               Page 2 of 2
